Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Mark Hubert on May 19, 2022.
The application has been amended as follows: 
In the specification, paragraph 9, last line:
Replace “knived” with -- knifed --.
In the specification, paragraph 53, last line:
Replace “pressure” with -- press --.
In the specification, paragraph 59, line 13:
Replace “pressure” with -- press --.
Claim 1 has been amended as follows:
1. (Currently Amended) A tunable seed oil expeller press comprising:
   a main housing having a flanged distal back, an open proximal front and a top orifice;
   a bearing support rotatably housed within said main housing;
a thrust bearing having a first side in contact with said flanged distal back of said main housing and a second side in contact with said bearing support;
a seed introduction means for introducing seeds into said main housing, said seed introduction means extending vertically from said top orifice of said main housing;
a transfer housing having a front end and a back end, said back end threadingly engaged in said proximal end of said main housing;
a head collar having a forward end and a rear end, said rear end threadingly engaged into said front end of said transfer housing;
a press head having an outer periphery ring, an inner periphery ring formed at a central orifice, a concave face, and a series of evenly radially spaced concave troughs formed there below said concave face, said concave troughs are deepest at said outer periphery and not extending to said inner periphery ring, wherein a plurality of knife edges and corners formed on a series of raised curved segments left between said troughs on said concave face, wherein said press head is depth adjustably engaged into said forward end of said head collar;
a thorn housing with at least two pressed seed exit orifices formed axially therethrough, said thorn housing threadingly engaged into said press head;
a depth adjustable thorn threadingly engaged into said thorn housing, said thorn extending between said two seed exit orifices; and
an expeller rotationally disposed in said transfer housing between said press head and said bearing 
wherein said expeller has a polished convex proximal end and said press head has the concave face at a distal end that is separated from the proximal end of said expeller the distal end of said press head the proximal end of said expeller 
In claim 2, last line:
Replace “,”  with -- . --.
In claim 7, last line:
Replace “feed bore” with -- top orifice --.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a tunable seeds oil expeller press comprising:… a press head having an outer periphery ring, an inner periphery ring formed at a central orifice, a concave face, and a series of evenly radially spaced concave troughs formed there below said concave face, said concave troughs are deepest at said outer periphery and not extending to said inner periphery ring, wherein a plurality of knife edges and corners formed on a series of raised curved segments left between said troughs on said concave face, in combination with the rest of the claimed limitations.
The structural arrangements of the seed oil expeller press as claimed in claim 1 allows maximizing compressive forces put on the seed and eliminates the shear forces put on the seed by eliminating a rotation of the seeds once introduced into the press by using a symmetrical knifed press head (see para. 9 of the specification). Therefore, it is concluded by the Examiner that claim 1 and its dependents are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        May 20, 2022